NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FLEXITEEK AMERICAS, INC. AND FLEXITEEK
INTERNATIONAL AS, _
Plain.tiffs-Appellees,
v.
PLASTEAK, INC. AND PLASDECK, INC.,
Defem:lants-Appellants,
AND
ANDRE BATISTA, `
Defenclant.
2010-1256
Appea1 from the United States Dist1'ict C0urt for the
Southern District of F10rida in case n0. 08~CV-60996,
Judge James I. C0hn.
ON MOTION
Before GA.JARSA, 1vL»x_YER, and PROsT, C'ircuit Juclges.
GAJARSA, Circu,it Judge.
ORDER

FLEXITEEK AMERICAS V. PLASTEAK INC 2
This court directed the parties to respond whether
PlasTEAK, Inc. and PlasDECK, lnc.‘s (PlasTEAK) appeal
from the February 5, 2010 order of the United States
District Court for the Southern District of Florida granting
a permanent injunction should be dismissed as moot in
light of the district court’s subsequent July 20, 2010 order
terminating the permanent injunction. Flexiteek Americas,
Inc. and Flexiteek lnternational AS (Flexiteek) respond
and argue that this appeal is moot The appellant,
PlasTEAK, argues that this appeal is not moot.
PlasTEAK urges this court not to dismiss the appeal
arguing that the appeal should continue to resolve its
concerns regarding liability for infractions of the injunction
between issuance of the injunction and the c0urt’s termina-
tion order. A1though that issue might present a case or
controversy, it does not do so here. This appeal is of the
district court's injunction, which is no longer in effect and
not of any possible order for contempt Notably, even if
PlasTEAK were to prevail in this appeal that would not
necessarily dispose of any question as to contempt of an
injunction. See generally Emery Air Frieght C'0rp. v. L0cal
Union 2.95, 449 F.2d 586, 591 (2d Cir. 1971) ("Accordingly,
the preliminary injunction as granted was improper.
However, this conclusion does not dispose of the question of
contempt, to which we now turn.”).
Accordingly,
. IT ls 0R1)ERED THAT:
(1) This appeal is dismissed.
(2) Each side shall bear its own costs.

Date
cc: S. Tracy Long, Esq.
Bruce H. Wilson, Esq.
3 FLEXITEEK AMERICAS V. PLASTEAK INC
FoR THE CoURT
J an Horb a1y
Clerk
sr
s»
as
as
ser
>w1l'*
MAY 2 7  /sf Jan Horbal__\;
ED
APPEALs ron
L curious
s19
HAY,2 7 2011
.|ANHORBALY
C|.U
0